Dear Senator Uthlaut:
This letter is in response to your question asking:
         "Can a Missouri citizen mount a petition drive to seek the recall of an elected United States official. If so what procedure would one follow."
There is no procedure provided in the statutes, the Missouri Constitution or the Constitution of the United States for the recall of a United States Senator.
Under the United States Constitution, Article I, Section 5, the United States Senate is the judge of the qualifications of its members. However, we do not pass on whether or not a statutory or Missouri Constitutional provision for recall would violate the United States Constitution.
With respect to recall generally, see 67 C.J.S. Officers § 69, p. 297 et seq. and 63 Am.Jur.2nd Public Officers and Employees,
§ 238, p. 770 et seq.
Very truly yours,
                                  JOHN ASHCROFT Attorney General